10:21 AM                                   RWDY, INC                        Exhibit 6 - SOFA, #3
06/18/20
                                        1099 Summary
                                   March 17 through June 17, 2020
                                            TOTAL

   2640 YOUREE DRIVE                         29,250.00


   AARON HOWTON                               8,250.56


   AARON MUELLER                             27,285.00


   ADAM QUINN                                22,572.40


   ADRIAN AGUILAR - LLC                      14,307.80


   ADRIAN VASQUEZ - LLC                      54,076.75


   ALBERTO AVILA                             20,571.40


   ALLAN MERRILL                             20,467.04


   ALLEN GILMORE--LLC                        65,396.66


   ALLEN MERCER                              34,800.00


   AMERICAN EXPRESS BLACK CARD ONLINE        56,130.52


   AMERICAN EXPRESS PLATINUM                 32,451.74


   ANDRES FUENTES                            25,829.44


   ANDREW HILL                              106,299.00


   ANTHONY BOLIN                              4,755.00


   ANTHONY CASALE -LLC                       15,712.00


   ANTHONY MAHR                              28,677.74


   ANTHONY YOUNG                             31,509.00


   ANTWAINE KIBBLE                           27,798.00


   ANYTHING GOES CATERING                     5,486.89


   ARMANDO HOGUE                             32,091.25


   ARNOLD WEEMS JR--SCORP                    16,920.00




                                                                                     Page 1 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 1 of 28
10:21 AM                                 RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                      1099 Summary
                                 March 17 through June 17, 2020
                                          TOTAL
   ARTHUR MONTOYA JR                       24,914.00


   AVERY SKEETER GRAVES III                15,620.00


   AXA EQUITABLE                            2,716.05


   BARITZ & COLMAN LLP                     25,000.00


   BARRY HEBERT                            15,450.00


   BARRY MAILLET                            8,625.56


   BARRY MEARS - LLC                       32,066.68


   BART TREVINO                             6,279.72


   BEAU CRAMER - LLC                       20,244.48


   BEN MCCORMICK - INC                      2,944.00


   BENNIE COATES                           15,675.00


   BERT TURNAGE                            92,736.00


   BFDS                                      803.28


   BIG LAND LLC                             3,614.00


   BILL BENNIS                             30,780.00


   BILL PARKS                              18,456.16


   BILLY ABERCROMBIE                       12,675.00


   BILLY J. SANDERS                        31,031.62


   BILLY WATSON                            68,400.00


   BILLY YOUNG                             33,258.00


   BLAKE FENN                              11,548.29


   BLAKE HOGG                              32,231.22


   BLAKE VINES                              3,495.45




                                                                                     Page 2 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 2 of 28
10:21 AM                                    RWDY, INC                        Exhibit 6 - SOFA, #3
06/18/20
                                         1099 Summary
                                    March 17 through June 17, 2020
                                             TOTAL


   BLUE CROSS BLUE SHIELD                    172,989.55


   BOBBY PAGE                                 41,459.80


   BOBBY RAINBOLT                             93,776.00


   BOBBY VIGIL                                28,342.00


   Bossier Federal Credit Union                7,468.09


   BOYD JACKSON - CHECK                       14,625.18


   BRAD BECKWITH - LLC                        51,440.00


   BRAD BOONE-LLC                             44,042.38


   BRAD MCKNIGHT                              33,254.34


   BRAD VISE                                   5,589.02


   BRAD WELCH                                 16,200.00


   BRADY TANNER                                1,720.00


   BRANDON CHANDLER                           17,978.54


   BRANDON HODGES - LLC                       81,944.75


   BRANDON PATTON - INC                       20,464.02


   BRENDAN WATTERS- PAID VIA WIRE             84,318.16


   BRENT FITZGERALD                           34,837.49


   BRENT HARRIS                               23,500.00


   BRETT DUPRE                                51,996.00


   BRIAN CROWE                                28,225.00


   BRIAN JOLLY                                22,213.76


   BRIAN JONES                                85,728.00




                                                                                      Page 3 of 28
             20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 3 of 28
10:21 AM                                         RWDY, INC                  Exhibit 6 - SOFA, #3
06/18/20
                                              1099 Summary
                                         March 17 through June 17, 2020
                                                  TOTAL
   BRIAN MALONE S-CORP                             20,526.17


   BRIAN MARTIN                                    15,125.00


   BRIAN TAYLOR                                    31,582.36


   BRIDGING BORDERS                                 1,299.00


   BRUCE WADE                                       9,870.56


   BRYAN BUTTS                                     40,665.05


   BRYAN SELF                                      32,903.57


   BUSINESS ADMINISTRATORS                         36,443.88


   CALEB WILLIAMS                                  11,309.98


   CALVIN STOKER                                   55,500.00


   CARLAN HAGAN                                    59,013.15


   CARLOS ALTAMIRANO                               62,510.00


   CARLOS VILLEGAS                                 48,174.14


   CASEY JOHNSON                                    7,192.56


   CASEY JONES                                     23,292.62


   CASEY KIRKPATRICK                               23,844.72


   CASEY MORGAN                                    33,200.00


   CASEY STARKS                                    19,600.00


   CASEY WOOD                                     127,846.25


   Cashier, Texas Workforce Commission              1,771.64


   CECIL 'DANNY' SNEED                             31,410.00


   CECIL FELLOWS                                   17,000.00


   CENTURYLINK                                          0.00




                                                                                     Page 4 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 4 of 28
10:21 AM                                 RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                      1099 Summary
                                 March 17 through June 17, 2020
                                          TOTAL


   CHAD DEAVER                             39,989.80


   CHAD HAYDEN                              1,162.72


   CHAD KENNEMER                           30,544.00


   CHAD SHIVERS                            12,521.38


   CHAD WOOD                               20,994.00


   CHAD ZAMAZAL                            28,687.82


   CHARLES BELLINGER                        6,167.34


   CHARLES D'ANZA                          28,500.00


   CHARLES DEARDOFF- S CORP                95,439.25


   CHARLES GRAVES                          27,409.40


   CHARLES HUTTO                           47,907.00


   CHARLES RENNER                          27,721.00


   CHARLIE CARTER - LLC                     8,039.74


   CHARLIE LARA                            12,291.86


   CHARLIE MUZZY                           91,080.00


   CHASE WHITEHORN                         70,930.00


   CHRIS ARCHIBALD                          8,223.21


   CHRIS BLACKWELL- CJOB                   11,396.38


   CHRIS GRAY                              17,679.12


   CHRIS HACKNEY                           33,692.76


   CHRIS HUDSON                            35,656.09


   CHRIS LAMBERT                           80,226.00




                                                                                     Page 5 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 5 of 28
10:21 AM                                     RWDY, INC                      Exhibit 6 - SOFA, #3
06/18/20
                                          1099 Summary
                                     March 17 through June 17, 2020
                                              TOTAL
   CHRIS LOPEZ                                  6,749.52


   CHRIS NEEDHAM                              122,922.63


   CHRIS ONEAL                                 42,700.00


   CHRIS TIPPEN                                11,105.54


   CHRISTOPHER D TEMPLE                        22,565.00


   CHRISTOPHER GUIDROZ                         11,584.00


   CHRISTOPHER MOORE                           22,300.00


   CHRISTOPHER MOORE - 2ND ACCOUNT              4,000.00


   CHRISTOPHER VENNEMAN                        38,760.00


   CHUCK BURLESON                              29,790.00


   CHUCK SHAMSIE                               20,043.00


   CHUCK TAYLOR                                71,748.96


   CIGNA                                       49,885.23


   CLAY DRAKE                                  14,550.20


   CLAY HARRIS S-CORP                          27,478.90


   CLAYTON CHRISTENSEN                         34,160.61


   CLAYTON HABEKOTT                            50,150.10


   CLAYTON KNELLINGER                          76,557.96


   CLAYTON WRIGHT                              11,690.00


   CLINT LERCH - LLC                           74,950.00


   CLINT STEWART                               35,259.66


   CLINTON INGRAM                              28,800.00


   CODY DAVIS                                  12,740.00




                                                                                     Page 6 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 6 of 28
10:21 AM                                    RWDY, INC                       Exhibit 6 - SOFA, #3
06/18/20
                                         1099 Summary
                                    March 17 through June 17, 2020
                                             TOTAL


   CODY WOODS SR                              42,630.18


   COLBY LOOMIS                               19,493.84


   COLIN WILSON                               10,478.00


   COLORADO DEPARTMENT OF REVENUE              4,093.00


   COMPLETION TECH LLC                       822,627.80


   CONNOR TUBMAN - WIRE                       17,066.00


   CORDERO LEYVA                              41,489.86


   COREY BRAGG                                22,077.26


   CORTEX BUSINESS                              244.92


   CULLIN MCMINN                              27,758.75


   CURTIS COMBS - LLC                          1,039.50


   CURTIS NICHOLSON                           87,432.88


   DALE HAYES                                   406.80


   DALE JAMES                                 25,983.04


   DALE SULLINS- check                        49,932.00


   DANIEL AGUAYO                              22,157.96


   DANIEL O'NEAL - INC                        11,851.00


   DANIEL TORRES                              14,747.50


   DANNY SARGENT - LLC                        22,725.00


   DARREN HALL -WIRE                          64,800.00


   DARRON KILLEN                              22,522.64


   DARYL BARBEROUSSE                           8,850.16




                                                                                     Page 7 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 7 of 28
10:21 AM                                 RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                      1099 Summary
                                 March 17 through June 17, 2020
                                          TOTAL
   DAVE RASK                                9,657.44


   DAVID BELL                              11,634.36


   DAVID BLANKINSHIP - LLC                 47,610.00


   DAVID CASTILLO - LLC                    74,995.00


   DAVID COX                                5,025.20


   DAVID GLENN CULPEPPER                   40,081.74


   DAVID HARVEY                            19,719.12


   DAVID HEMINGSON - wire                  45,360.00


   DAVID HOLLEY - CORP                     13,785.40


   DAVID KNIPPERS                           3,312.00


   DAVID ORTIZ                              6,559.20


   DAVID RIVERS                            48,485.36


   DAVID SANDOVAL                           9,389.26


   DAVID VILLO                             17,867.78


   DEAN FRAKES                              9,066.00


   DEAN LITTLE                             12,090.00


   DEREK RADICH - LLC                      28,872.50


   DEVON SHARPE-WIRE                       85,644.68


   DIRK LEBLANC                            11,945.00


   DOMINGO LOPEZ                          107,373.00


   DON PAUL MIZELL                         59,754.00


   DONALD BICE                             57,366.00


   DONALD HABERTHUR                        26,824.00




                                                                                     Page 8 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 8 of 28
10:21 AM                                 RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                      1099 Summary
                                 March 17 through June 17, 2020
                                          TOTAL


   DONALD MCCOY                            18,054.20


   DONNIE OGDEN                            87,829.60


   DOUG OLDHAM                             20,037.26


   DOUG WITHERS                            62,933.90


   DOUGLAS FINLEY                          14,609.23


   DUSTIN BREAUX                           30,846.00


   DUSTIN CUMBERLAND                       55,778.18


   DUSTIN EWALT                             9,777.50


   DUSTIN MOORE                             9,906.25


   DUSTY FRY                                7,951.42


   DWIGHT CAMP                              9,654.28


   EDDIE CHARLES                           32,909.00


   EDGAR CUERVO                            20,500.12


   EDGAR PALACIOS                          25,000.00


   EDWARD STEPHENS                         11,767.00


   ELLIOTT STANBERRY                       75,571.38


   EMANUEL HARTMAN                         61,623.24


   ERIC EADY                               49,770.25


   ERIC FLINN                              66,820.10


   ERIC HARDING                            21,849.52


   ERICH OUELLETTE                         54,966.00


   ESSIE 'BEAR' GUIDRY                     65,825.50




                                                                                     Page 9 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 9 of 28
10:21 AM                                  RWDY, INC                        Exhibit 6 - SOFA, #3
06/18/20
                                       1099 Summary
                                  March 17 through June 17, 2020
                                           TOTAL
   ETHAN GILBERG-WIRE                       51,300.00


   FAUSTINO ALANIZ - LLC                    47,402.48


   FEDERICO DOMINGUEZ                       20,978.64


   FELIX PEREZ                              11,911.68


   FIRST INSURANCE FUNDING CORP            171,907.57


   FLOWBACK SERVICES LLC                   739,514.75


   FORESTER COOKE                           10,238.42


   FRANCIS DEROUEN                          11,472.00


   FRED POE                                  9,561.90


   FREDDIE FREEMAN                           7,577.60


   FREDERICK MUEHLEN                        40,382.50


   GABRIEL DAVILA                             477.44


   GABRIEL LAGRANGE                         76,053.34


   GARRET MADELL-wire                       37,620.00


   GARRETT GUILLOTTE                        10,084.74


   GARY DYE                                 56,800.00


   GARY FATHEREE                            79,000.00


   GARY PATCHIN                            115,155.34


   GARY WEST                                97,740.99


   GENE WEBB                                23,880.08


   GERARD DINN - DO NOT USE                 20,333.28


   GERARD DINN - LLC (WIRE)                 69,557.32


   GLEN MOORING                             29,840.50




                                                                                   Page 10 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 10 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   GLENN KELLEY - LLC                      7,126.60


   GORDON MAILLET                          9,177.52


   GORDON POSS                           122,370.71


   GRADY LENAMOND                         15,670.72


   GREG BURLEY                            35,053.44


   GREG MULLENS                           84,215.83


   GREGORY RUGE LLC                       72,990.00


   GUY LITSTER                            34,871.78


   HAROLD LOVELL                          10,432.00


   HEATH HULIN                             1,146.02


   HERSHEL SULLIVAN -LLC                  65,424.00


   HUNTER ASHLEY                          23,396.22


   IAIN NAFE                              90,287.28


   JACK WATKINS                            3,028.55


   JAMES 'BUCK' NELSON                    71,765.40


   JAMES BROWNING                         19,390.17


   JAMES BUTCHER                          23,500.00


   JAMES BUTLER                           28,070.00


   JAMES GREG DEER - LLC                 135,757.28


   JAMES KINNEY                           36,633.28


   JAMES KUNTZ                            17,690.78


   JAMES LAKEY - LLC                      12,579.44




                                                                                   Page 11 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 11 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL
   JAMES LANCE IRVIN                      32,355.00


   JAMES LEE HASKINS                      53,868.78


   JAMES MASTERS                          76,910.71


   JAMES ORR                              73,811.00


   JAMES WATTS                            35,795.44


   JARED DOUGHTY                          46,776.00


   JASON ALANIZ                            1,639.92


   JASON CARNLINE                         14,175.23


   JASON GREGOIRE                         99,697.60


   JASON HOFFMAN                          32,486.12


   JASON JAHNER - wire                    17,800.00


   JASON MARTIN- check                    59,915.00


   JASON MOORE                            23,956.54


   JASON MURPHY LLC                       11,704.16


   JASON O'DELL                           10,384.04


   JASON PIPPIN                           39,871.04


   JASON REDMAN                           32,587.46


   JASON TODD                             20,020.94


   JASON TOWNSEND INC.                   113,189.00


   JASON WILLIAMS-JJCW                    24,822.40


   JASON WILLIAMS - JKW                   69,657.13


   JAY TEPFER                             16,437.50


   JAY WATSON                             50,293.23




                                                                                   Page 12 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 12 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   JB HARRINGTON                          10,617.40


   JEFF DAVIS                             13,925.00


   JEFF MANNING                           19,359.40


   JEFF MERCHANT                           6,379.80


   JEFF MILLIORN                          48,275.00


   JEFF RAINWATER                         35,401.48


   JEFFEREY SMITH                          6,968.96


   JEFFERY COX-30%                         6,085.75


   JEFFERY COX-70%                        14,200.09


   JEREMIAH SHEAD                         24,200.96


   JEREMY MILLER                          21,182.68


   JEREMY NORRIS - CHECK                  94,419.00


   JEREMY ROACH                           54,518.72


   JEREMY WILSON                          42,614.16


   JERIMY NINO                            19,190.00


   JERRY ABRAMS                           21,864.00


   JERRY FLOWERS                          38,008.01


   JERRY MONNIN - CORP                   108,796.78


   JERRY O'BRYAN                          11,014.54


   JERRY REPETOWSKI                       77,400.00


   JERRY STEWART                          19,500.00


   JERRY THOMAS S-CORP                    91,264.00




                                                                                   Page 13 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 13 of 28
10:21 AM                                   RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                        1099 Summary
                                   March 17 through June 17, 2020
                                            TOTAL
   JERRY TWINER                              10,000.00


   JESSE AGUILAR                             17,934.00


   JESSE MALDONADO                           29,363.93


   JESSE RAY                                 15,071.72


   JESSIE ROCKETT - LLC                      60,487.56


   JIM WATSON                                16,879.50


   JIMMIE HENDRIX                            17,998.28


   JIMMY HUBER                               65,800.00


   JIMMY TRUETT                               7,360.00


   JOE EIDE                                  48,159.76


   JOE RAY                                   48,243.10


   JOEL BUSBY                                45,078.64


   JOEL GARDNER JR                           25,130.40


   JOEY JOHNSON                              48,900.00


   JOHN BAILEY                               14,932.00


   JOHN CHARRIER - LLC                       22,320.00


   JOHN CROOKS                              112,935.00


   JOHN DAVIS                                79,400.00


   JOHN FIGURELLI                            55,792.00


   JOHN KLOFT                                16,675.00


   JOHN MASK                                  8,860.96


   JOHN MOFFORD-Wire                         89,160.72


   JOHN R. AKINS                             12,739.12




                                                                                      Page 14 of 28
              20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 14 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   JOHN TURNER-CLASS JON                   1,639.92


   JON PIERCE                               820.16


   JONATHAN BEENEY S-CORP                 43,112.16


   JONATHAN BUTTERFIELD - LLC             29,874.31


   JONATHAN CURTICE                       24,000.00


   JONATHAN WEISHOFF                      22,500.00


   JOSE CASTANEDA                         67,511.00


   JOSEPH HICKS                           11,408.00


   JOSEPH KAUFMAN                         19,889.44


   JOSEPH MCLINDEN                        46,785.18


   JOSEPH MILLER                          62,480.00


   JOSH BEASLEY                           24,297.96


   JOSH PILKIN                            11,040.48


   JOSH SHAW                              84,747.36


   JOSHUA GANDY                           10,115.36


   JOSHUA JESENSKY                        25,717.90


   JOSHUA LANE                             5,235.28


   JR FLORES- check                        2,049.16


   JUAN LUEVANO                           18,700.00


   JUAN RIVERO                            47,747.20


   JUD MCLEOD                             39,808.00


   JUDE CORMIER                          171,654.00




                                                                                   Page 15 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 15 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL
   JUNIOR ROBINSON - LLC                  30,740.37


   JUSTIN HAMILTON                         2,689.00


   JUSTIN LAGRANGE                        25,374.00


   JUSTIN LEBLEU                          14,503.84


   JUSTIN MEYER                            9,849.00


   JUSTIN PIERCE                          34,159.44


   JUSTIN POWERS                          40,500.00


   JUSTIN RANEY                           16,596.08


   JUSTIN SOURS                           74,825.28


   KARL VIATOR                            32,294.72


   KAYLYN NOAD - Check Only               56,441.88


   KEITH BAKER                            48,852.02


   KEITH BURNITT                          28,952.00


   KELLY DENNINGTON - LLC                 18,627.52


   KELLY KOSOLOFSKI                       29,500.00


   KENNETH A LOWERY                       50,750.00


   KENNETH DABNEY                         18,135.00


   KENNETH GRABER JR                      55,033.20


   KENNETH OLTMAN                         33,350.00


   KENNETH TURNER                         13,633.48


   KENNETH TURPIN                         13,515.32


   KENNETH VARNADO                        23,772.00


   KEVIN BERGERON                         23,253.59




                                                                                   Page 16 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 16 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   KEVIN BRAKOVEC                         10,479.84


   KEVIN BUCHANAN                         12,851.54


   KEVIN COLLINS-LLC                      13,010.56


   KEVIN HINRICHS                         43,470.00


   KEVIN JONES - CLASS KNJS               49,387.76


   KEVIN MILLER                           31,054.38


   KEVIN PARKER - LLC                     94,280.00


   KEVIN TECH                              8,199.44


   KIAH PORTER - LLC                      69,775.00


   KIM MARMON - S CORP                    23,589.52


   KINNEY GRANGER                          7,360.00


   KIRBY LEE S-CORP                       95,027.88


   KLAYTON CASSITY                        15,120.00


   KODY PHILLIPS                          47,520.00


   KOLBY FITZGERALD                       19,328.78


   KYLE BAKER - INC                       26,083.02


   KYLE GRAVES                            80,566.89


   KYLE HASTINGS                          10,035.00


   KYLE HOLOMON                           26,313.66


   KYLE ROBINSON                           1,639.92


   LANCE REICHE                           44,784.00


   LANCE STORY                            61,320.00




                                                                                   Page 17 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 17 of 28
10:21 AM                                      RWDY, INC                      Exhibit 6 - SOFA, #3
06/18/20
                                           1099 Summary
                                      March 17 through June 17, 2020
                                               TOTAL
   LANCE VAUGHAN                               108,681.25


   LANZ CIECKIEWICZ                             52,622.00


   LARRY BURGESS                                32,609.44


   LARRY ISLES                                  12,295.76


   LARRY POWELL                                 24,799.34


   LARRY SHEAD                                  24,200.96


   LARRY SMITH                                   1,890.00


   LARRY WILHELM - 2ND ACCOUNT                   2,500.00


   LARRY WILHELM - Chase                        11,125.68


   LAW OFFICES OF DAVID E PRICE, PC              3,800.00


   LEE BARRON                                   22,934.70


   LEE LAWRENCE                                 53,200.00


   LEOBARDO RIOS                                 1,229.92


   LEONARD DALE SPURLOCK JR                     32,528.75


   LES GREEN                                    36,161.36


   LESLIE SHAW                                  15,498.16


   LOGAN CARPENTER                              35,595.36


   LOGAN EASTER                                 64,390.00


   LONNIE BURKETT                               68,960.00


   LOUIS ALVAREZ                                 1,550.08


   Louis Fry - Corp                              3,600.00


   LOUISIANA DEPT OF REVENUE                     5,844.88


   LOYD LOWE                                    26,249.52




                                                                                     Page 18 of 28
             20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 18 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   LUCAS CECCONE                          11,800.24


   MARCUS QUALLS                           2,276.39


   MARIO MARIN - CHECK                    16,449.60


   MARIONEAUX & WILLIAMS LLC             100,000.00


   MARK CHILDERS                          13,720.32


   MARK HILL                              54,768.00


   MARK LAPRAIRIE                          1,840.00


   MARK MEADOR                            16,050.32


   MARK SYMNS                             57,100.00


   MARK WESTERMAN - LLC                   43,119.00


   MARTIN MOSS                            32,625.00


   MATT EDWARDS - LLC                     52,818.00


   MATT HODGES                            17,186.89


   MATT MERRITT                          102,686.30


   MATT MOFFORD                           93,573.12


   MATTHEW BRUNET                         91,475.10


   MATTHEW MANGUM - SCorp                 34,113.84


   MATTHEW PUCKETT                          600.00


   MATTHEW STROUD                         18,209.40


   MICAH DANIELS                          17,090.62


   MICAH HELWEG                           35,600.08


   MICHAEL ABSHER                          9,932.96




                                                                                   Page 19 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 19 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL
   MICHAEL BAILIFF                        17,424.98


   MICHAEL BEITEL                         21,400.96


   MICHAEL BREAUX - LLC                   43,983.00


   MICHAEL EATON                          21,380.00


   MICHAEL HABEKOTT                       61,590.00


   MICHAEL HEWITT                         46,440.00


   MICHAEL HOLLAND                        26,862.00


   MICHAEL LINAHAN                        26,914.00


   MICHAEL LINDELL - LLC                   9,645.92


   MICHAEL MEYERS                         37,393.60


   MICHAEL SIMPSON                        33,771.34


   MICHAEL THOMPSON                       30,958.00


   MICHAEL VANSTON                        15,958.88


   MICKEY ARTHUR                          54,221.00


   MIKE BRASWELL - LLC                    19,439.25


   MIKE EWING                                690.00


   MIKE GARCIA                            22,765.00


   MIKE J. CARTER-LLC                     10,822.40


   MIKE KENNY                             26,351.92


   MULTI-WELL LLC                       1,151,893.09


   MYRON DICK                              5,600.48


   NADINE SHILLINGFORD                     5,506.20


   NATHAN CALZADA                          4,935.28




                                                                                   Page 20 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 20 of 28
10:21 AM                                 RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                      1099 Summary
                                 March 17 through June 17, 2020
                                          TOTAL


   NATHAN MICHAEL FINCHER                  39,193.52


   NATHAN MOORE                            21,571.00


   NELSON JAMES-LLC                         6,950.00


   NEW MEXICO TAX REVENUE CRS             154,870.81


   NICHOLAS HARKLEROAD                     50,996.40


   NICHOLAS SOILEAU                        12,438.96


   NICK BARNES -LLC                        58,500.00


   NICK ROGERS LLC                         67,296.32


   NICK STEPHENS                           37,591.98


   NICK THOMASON                           12,127.60


   NICOLE BECENTI                          38,131.44


   OKLAHOMA TAX COMMISSION                   972.00


   PARKER SHAW                              2,869.52


   PATRICK ROSZELL                         68,083.50


   PAUL ALVERAZ                            49,500.00


   PAUL PURLIA                             12,996.64


   PAUL RADICKE                            89,560.50


   PAYAB VICHAYA                            7,656.00


   PHILIP FAMBRO                            9,750.40


   PHILIP LEAKE                            26,811.74


   PHILLIP E HAIL                          77,155.00


   PHILLIP PALMER                           4,229.68




                                                                                    Page 21 of 28
            20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 21 of 28
10:21 AM                                    RWDY, INC                        Exhibit 6 - SOFA, #3
06/18/20
                                         1099 Summary
                                    March 17 through June 17, 2020
                                             TOTAL
   PIERRE CASTRO                              37,620.00


   PROFESSIONAL DRILLING SERVICES LLC       1,066,537.86


   PUSHER LLC                                901,081.91


   RACKBACK SERVICES LLC                    1,550,123.85


   RAINEY SCHEXNIDER                          31,031.00


   RALPH BENOIT                               30,229.00


   RAND KERRY                                 25,187.22


   RANDY DOLCATER                             51,997.00


   RANDY FINLEY                               99,494.00


   RANDY HUNTER                               24,315.96


   RANDY MCNABB                                  897.26


   RAUL HINOJOS JR.                           40,983.15


   RAYMOND KEY                                27,211.25


   RAYMOND SHOALMIRE - CORP                   88,681.96


   RBM LLP                                   118,105.48


   REED BOYKIN                                28,274.40


   RENELL SCHUMAN                             24,570.22


   REX GUZZARDO LLC                           17,774.28


   RICHARD BLACK-LLC                          33,876.54


   RICHARD BORNER                             28,324.00


   RICHARD HALL                               11,060.00


   RICHARD MARTIN                             22,831.74


   RICHARD MOSLEY                             24,779.04




                                                                                     Page 22 of 28
             20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 22 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   RICHARD PARKER                         19,832.00


   RICHARD STEINER                         9,996.88


   RICHARD WATERS JR.                     11,249.04


   RICHARD WHALEN                         61,540.32


   RICKEY TEAFATILLER                     19,525.00


   RICKY KNOX                             40,701.76


   RILEY MOORE                            29,102.24


   RISK SERVICES OF LOUISIANA              1,052.00


   ROBBIE BAKER                           33,600.00


   ROBBIE MATHES                          11,275.00


   ROBERT B. CHRISTIAN                    25,728.00


   ROBERT BEAUCHAMP                        7,150.40


   ROBERT DEMPSEY                         14,548.07


   ROBERT EYE                             50,950.00


   ROBERT JERNIGAN                        28,071.72


   ROBERT JORDAN                          23,396.00


   ROBERT LAMBRIGHT                       15,750.00


   ROBERT NEW                             38,800.22


   ROBERT NICHOLS                         79,933.50


   ROBERT PAUL JR.                        14,050.60


   ROBERT RICHARDSON-LLC                  23,579.92


   ROBERT SANGWIN JR.                     14,619.92




                                                                                   Page 23 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 23 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL
   ROBERT SMITH-LLC                       29,252.36


   ROBERT VILLARREAL                      22,820.00


   ROBERT W. RALEY, ESQ - WT             100,000.00


   ROD MCDANIEL                           81,232.10


   RODRICK FORD                           31,493.67


   ROGER DEATHERAGE                       16,102.87


   ROGER WALTERS                          32,038.16


   ROLANDO MAGGIORANI                     18,486.18


   RON ABSHIRE                             1,400.00


   RON GREGG                               1,931.76


   RON KASSLER                             2,800.00


   RONNIE HALCOMB                         42,000.00


   RONNIE JUSTICE                         33,531.88


   RONNIE OLIVER LLC                      29,901.90


   RONNIE TARVER                          64,188.75


   RUDY PATINO                            21,944.64


   RUSSELL REITZ                          27,340.16


   RUSSELL SPECIA                         26,846.84


   RYAN DEAL                              28,918.56


   RYAN EUSTACE - LLC                     34,933.00


   RYAN SCHICK - WIRE                     41,101.00


   RYAN WEIMER                            16,920.64


   SAIF UDDIN                             14,000.00




                                                                                   Page 24 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 24 of 28
10:21 AM                                RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                     1099 Summary
                                March 17 through June 17, 2020
                                         TOTAL


   SATCHELL RAVELLI                      122,307.60


   SCOTT DOSS - INC                       32,634.24


   SCOTT DOUGHTY                          48,576.56


   SCOTT HORN                             13,650.48


   SCOTT HORN-DO NOT USE                  24,475.56


   SCOTT JONES                            61,396.00


   SCOTT MILLER                           63,192.25


   SCOTT PAKEBUSCH - LLC                  20,220.08


   SCOTT SAVOY                            24,138.71


   SEACOAST                              567,181.52


   SEAN BUHRER                            32,724.43


   SEAN MYERS                            110,568.50


   SETH HUFFINE                           33,275.00


   SHANE REYNOLDS                         61,444.00


   SHANE RICHARDSON-LLC                   70,600.00


   SHANNON BRAND                          34,492.25


   SHERMAN SMITH LLC                     113,000.00


   SPUD SYSTEMS LLC                     1,056,267.24


   STACY SMITH                            53,928.72


   STEVE COSHOW                           46,936.17


   STEVE DAVIDSON                          5,009.53


   STEVE MCNIEL - LLC                     63,546.00




                                                                                   Page 25 of 28
           20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 25 of 28
10:21 AM                                   RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                        1099 Summary
                                   March 17 through June 17, 2020
                                            TOTAL
   STEVE SCOTT                               77,727.25


   STEVEN KIMMEL                              2,725.76


   TAB KEY                                   30,260.72


   TARCZA & ASSOCIATES                         340.00


   TAYLOR HOLDEN-MCCARTY                      8,856.88


   TED LAPRARIE                              76,385.00


   TERRY B. WHITE - LLC                       3,024.00


   TERRY DAVIS                               15,490.62


   TERRY DOSHER                              70,922.25


   TERRY SMITH                                6,908.40


   TERRY THIBODEAU                           46,026.80


   THOMAS HAYS                               23,832.50


   THOMAS LENOIR                             26,497.20


   THOMAS LIVINGSTON                         51,832.64


   THOMAS SPECIA                             20,566.60


   TIM BOLING                                21,249.99


   TIM JOEL                                  13,800.72


   TIM KOHLLEPPEL                            23,100.00


   TIM METRO                                 57,711.25


   TIMOTHY BROWN                             97,399.24


   TIMOTHY DENNING                           19,575.00


   TIMOTHY MILAM                             21,690.40


   TIMOTHY RATHBUN                           12,946.18




                                                                                      Page 26 of 28
              20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 26 of 28
10:21 AM                                       RWDY, INC                      Exhibit 6 - SOFA, #3
06/18/20
                                            1099 Summary
                                       March 17 through June 17, 2020
                                                TOTAL


   TITO VALERA                                   18,473.22


   TJ JOHNS                                      48,711.11


   TONY SMITH                                    26,085.60


   TRACE CHAMBERLAIN - LLC                       41,038.60


   TRAVIS JORDAN                                 20,871.68


   TRAVIS TUCKER                                 31,920.67


   TRENT ROARK                                   53,200.00


   TREY BRICE                                    11,406.43


   TRIPPING LLC                                 741,240.54


   TRISTAN COOPER - LLC                          17,196.04


   TROY BRYCE MORELAND                           11,593.44


   TRUMAN HACKMANN                                4,026.00


   TUCKER MCCONNELL-LLC                           9,770.40


   TY GLASER                                     25,767.02


   TYLER MCCURDY                                 33,840.62


   TYLER WARNER                                  43,100.40


   TYSON OLSEN                                   24,399.76


   UNITED STATES TREASURY                        90,503.55


   VENTURE GROUP CAPITAL, LLC - WIRE             70,000.00


   VICTOR FELIX                                  18,706.72


   VINCENT BETHUNE                               32,481.43


   WADE PREECE                                   23,621.61




                                                                                      Page 27 of 28
              20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 27 of 28
10:21 AM                                  RWDY, INC                          Exhibit 6 - SOFA, #3
06/18/20
                                       1099 Summary
                                  March 17 through June 17, 2020
                                           TOTAL
   WADE WOOD-LLC                            79,291.75


   WALT STEVENS                             14,250.00


   WALTER FREEMAN                           73,319.75


   WAYLAND MOFFETT                          18,063.36


   WAYNE HASKELL - CORP                       5,000.80


   WAYNE HOLT                               35,460.88


   WAYNE MCCARTY                            11,460.96


   WESLEY JEARDOE - LLC                     32,384.00


   WILL EVANS-WLE                           28,201.12


   WILLIAM CLIFTON                          61,727.25


   WILLIAM HALE - LLC                       31,600.00


   WILLIAM KEMP                             50,414.97


   WILLIAM PAHLON                           44,025.00


   WILLIAM REIMER                           11,382.08


   WILLIAM STAVINOHA                        21,825.98


   WILLIE "CK" KELLEY                       21,221.49


   WINFRED WARD                             18,955.22


   WIZARDS TRUCKING                       1,181,448.34


   YOU NAME IT SPECIALTIES                     218.10


   ZEB LEE                                    2,759.65


   ZIPPER COMPLETION LLC                  1,062,802.85


TOTAL                                    32,035,887.18




                                                                                     Page 28 of 28
             20-10616 - #104-6 File 07/20/20 Enter 07/20/20 18:53:37 Exhibit 6 Pg 28 of 28
